DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The examiner acknowledges receipt of arguments and amendments received 11/22/2022. Claim 1 is amended. Claims 2 and 9-20 are cancelled.  Claims 1 and 3-7 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bruggen et al. (US Patent Application Publication 2017/0197075), hereinafter Van Bruggen, in view of Powell et al, US Patent Application Publication 2016/0150993), hereinafter Powell, further in view of Ni et al. (US Patent No. 9,889,299), hereinafter Ni.
Regarding claim 1, Van Bruggen teaches an implantable neurostimulator (Van Bruggen, Fig. 2; ¶[0073], treatment device) comprising: an electrical lead (Van Bruggen, ¶[0074], supply line 13; also conducting core 17; ¶[0083]) having formed thereon one or more electrodes (Van Bruggen, ¶[0006] and ¶[0077]), wherein the electrical lead is configured for placement of the one or more electrodes in protrusor muscles of a patient (Van Bruggen, ¶[0028], intramuscular stimulation, ¶[0098], of tongue protrusor muscles). Van Bruggen does not explicitly recite that the electrical lead is placed near a medial branch of a hypoglossal nerve that includes motor points of protrusor muscles, wherein motor points are where each nerve axon of the hypoglossal nerve terminates in fibers of the one or more protrusor muscles. However, the structure of Van Bruggen’s electrode is structurally capable of being put in this placement, therefore the intended placement of the electrode makes no structural changes to the electrode, so this limitation constitutes intended use. The structural features of the electrode are the same regardless of where it is intended to be placed. Van Bruggen discloses that the electrodes may be placed proximate protrusor muscles of a patient (Van Bruggen, ¶[0077] or ¶[0093]) and configured to sense electromyography signals from the protrusor muscles (Van Bruggen, ¶[0102], electromyogram), which makes it obvious to one having ordinary skill in the art that it may sense EMG signals from the protrusor muscles that it has been placed in, including near the medial branch of the hypoglossal nerve. This limitation also constitutes intended use. Van Bruggen teaches a pulse generator (Van Bruggen, Fig. 2, ¶[0081], driver 10) electrically connected to the electrical lead and having a therapy delivery circuit configured to deliver electrical energy to the one or more electrodes, the pulse generator having therein a sensor (Van Bruggen, ¶[0102]; deciding how treatment is carried out, this refers to therapy delivery) and a control circuit (Van Bruggen, ¶[0103], controller 10), wherein the sensor and control circuit are configured to receive the EMG signals from the one or more protrusor muscles via the at least one electrode (Van Bruggen, ¶[0102], electromyogram; naturally they receive EMG signals from the protrusor muscles since they are implanted in protrusor muscles) and determine a tonal state of the protrusor muscles in which the lead is placed (Van Bruggen, ¶[0102], "provides information as to the stiffness and advancement", this is a tonal state) based on EMG signals from the one or more protrusor muscles (this is obvious because the EMG signals are being recorded from the protrusor muscle in which the electrode is implanted). Van Bruggen teaches that a pressure signal may be used to trigger electrical simulation if a threshold has been exceeded (Van Bruggen, ¶[0048-49], ¶[0102-0105]). Van Bruggen does not explicitly teach that therapy is applied specifically when the EMG signal is determined to be below a threshold value. Powell teaches that EMG values may be used to diagnose sleep apnea, when the measured values fall below a threshold (Powell, ¶[0055], ¶[0059]). It would have been obvious to one having ordinary skill in the art to program the control circuit that is in electrical communication with a therapy delivery circuit and causes the therapy delivery circuit to deliver electrical energy to the one or more electrodes (Van Bruggen ¶[0102-103]) upon a determination that the EMG signal from the one or more protrusor muscles is below a threshold value, because Powell teaches that EMG signals being below a threshold can be an indication that sleep apnea is taking place, so it would be only logical to use these below-threshold values as a trigger that therapy should be provided to correct the tongue’s positioning. Van Bruggen does not explicitly teach that the electrodes are ring electrodes. Ni teaches that ring electrodes may be used to stimulate the hypoglossal nerve of a patient (Ni, Fig. 14, programmable ring electrodes on a stimulation lead, col. 15 lines 37- col. 16 line 13). Ni teaches that the same lead may be used for both sensing and stimulation (Ni, col. 3 lines 25-47), and Van Bruggen teaches that the same electrode may be used for EMG sensing and for stimulation (Van Bruggen, ¶[0102], anchor electrode 11 may sense EMG signals, and ¶[0038-0039], the same electrode may also be used for ablation or stimulation). Ni’s electrodes are configured for placement in the muscles of the tongue because this shape can be placed in the muscles of the tongue. It would have been obvious to one having ordinary skill in the art that ring electrodes can effectively stimulate tongue protrusor muscles from an intramuscular position, because Van Bruggen teaches intramuscular stimulation, and a ring electrode can be placed in the tongue as well as a different shape of stimulator. There is an added advantage of having more than one stimulation point in case the user wants to activate different electrodes in the array to stimulate different motor points. 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bruggen in view of Powell and Ni, further in view of Libbus et al (US Patent Application Publication 2007/0150006), hereinafter Libbus.
Regarding claim 3, Van Bruggen teaches that a pressure signal may be used to trigger electrical simulation if a threshold has been exceeded (Van Bruggen, ¶[0048-49], ¶[0102-0105]). Van Bruggen does not explicitly teach that therapy is applied specifically when the EMG signal is determined to be below a threshold value. Powell teaches that EMG values may be used to diagnose sleep apnea, when the measured values fall below a threshold (Powell, ¶[0055], ¶[0059]). It would have been obvious to one having ordinary skill in the art to program the control circuit that is in electrical communication with a therapy delivery circuit and causes the therapy delivery circuit to deliver electrical energy to the one or more electrodes (Van Bruggen ¶[0102-103]) upon the determination that the EMG signal from the one or more protrusor muscles is below the EMG threshold value, because Powell teaches that EMG signals being below a threshold can be an indication that sleep apnea is taking place, so it would be only logical to use these below-threshold values as a trigger that therapy should be provided to correct the tongue’s positioning. Van Bruggen does not teach delivering therapy when a heart rate detected by a sensor is determined to be below a heart rate threshold. Libbus teaches monitoring heart rate as part of a system to determine an apneic episode (Libbus, ¶[0020], ¶[0029], ¶[0049]). It would have been obvious to one having ordinary skill in the art to deliver therapy when the EMG signal and the heart rate detected are below a threshold, because these values likely indicate an apneic episode, so therapy is clinically indicated.
Regarding claim 4, Van Bruggen teaches that a pressure signal may be used to trigger electrical simulation if a threshold has been exceeded (Van Bruggen, ¶[0048-49], ¶[0102-0105]). Van Bruggen does not explicitly teach that therapy is applied specifically when the EMG signal is determined to be below a threshold value. Powell teaches that EMG values may be used to diagnose sleep apnea, when the measured values fall below a threshold (Powell, ¶[0055], ¶[0059]). It would have been obvious to one having ordinary skill in the art to program the control circuit that is in electrical communication with a therapy delivery circuit and causes the therapy delivery circuit to deliver electrical energy to the one or more electrodes (Van Bruggen ¶[0102-103]) upon a determination that the EMG signal from the one or more protrusor muscles is below the EMG threshold value, because Powell teaches that EMG signals being below a threshold can be an indication that sleep apnea is taking place, so it would be only logical to use these below-threshold values as a trigger that therapy should be provided to correct the tongue’s positioning. Van Bruggen does not teach delivering therapy when a motion sensor determines that the INS is not moving. Libbus teaches a motion sensor as part of a system to determine an apneic episode (Libbus, ¶[0023], ¶[0049]). It would have been obvious to one having ordinary skill in the art to delivery therapy when the EMG signal from the protrusor muscles is below a threshold and the determination that the INS is detected not to be moving, because the user may have stopped breathing (no INS motion), which likely indicates an apneic episode, so therapy is clinically indicated.
Regarding claim 5, Van Bruggen teaches that a pressure signal may be used to trigger electrical simulation if a threshold has been exceeded (Van Bruggen, ¶[0048-49], ¶[0102-0105]). Van Bruggen does not explicitly teach that therapy is applied specifically when the EMG signal is determined to be below a threshold value. Powell teaches that EMG values may be used to diagnose sleep apnea, when the measured values fall below the EMG threshold (Powell, ¶[0055], ¶[0059]). It would have been obvious to one having ordinary skill in the art to program the control circuit that is in electrical communication with a therapy delivery circuit and causes the therapy delivery circuit to deliver electrical energy to the one or more electrodes (Van Bruggen ¶[0102-103]) upon a determination that the EMG signal from the one or more protrusor muscles is below the EMG threshold value, because Powell teaches that EMG signals being below a threshold can be an indication that sleep apnea is taking place, so it would be only logical to use these below-threshold values as a trigger that therapy should be provided to correct the tongue’s positioning. Van Bruggen teaches sensing snoring (Van Bruggen, ¶[0104]) to determine the presence of an apneic episode but does not explicitly teach an acoustic sensor. Libbus teaches an acoustic sensor as part of its sensor suite for identifying apneic episodes (Libbus, ¶[0023], ¶[0049]). It would have been obvious to one having ordinary skill in the art to delivery therapy when the EMG signal is below a threshold and snoring is detected with a determination that an acoustic sensor detects sounds consistent with snoring, because the user may be snoring, thereby indicating a likely apneic episode (Libbus ¶[0049], snore sensors, which are acoustic sensors based on accelerometers, ¶[0023]).
Regarding claims 6 and 7, Van Bruggen teaches that a pressure signal may be used to trigger electrical simulation if a threshold has been exceeded (Van Bruggen, ¶[0048-49], ¶[0102-0105]). Van Bruggen does not explicitly teach that therapy is applied specifically when the EMG signal from the protrusor muscles is determined to be below a threshold value. Powell teaches that EMG values may be used to diagnose sleep apnea, when the measured values fall below a threshold (Powell, ¶[0055], ¶[0059]). It would have been obvious to one having ordinary skill in the art to program the control circuit that is in electrical communication with a therapy delivery circuit and causes the therapy delivery circuit to deliver electrical energy to the one or more electrodes (Van Bruggen ¶[0102-103]) upon a determination that the EMG signal from the one or more protrusor muscles is below a threshold value, because Powell teaches that EMG signals being below a threshold can be an indication that sleep apnea is taking place, so it would be only logical to use these below-threshold values as a trigger that therapy should be provided to correct the tongue’s positioning. Van Bruggen does not teach delivering therapy when a temperature sensor or a breathing rate sensor detects a body temperature or respiratory rate consistent with sleeping. Libbus teaches a temperature sensor and a respiration sensor as part of a system to determine that the patient is sleeping and identify an apneic episode (Libbus, ¶[0023], ¶[0049]). It would have been obvious to one having ordinary skill in the art to delivery therapy when the EMG signal from the protrusor muscles is below a threshold and the system indicates a temperature and breathing rate consistent with sleeping, because EMG signals indicating apnea, combined with a temperature and breathing rate consistent with sleep, likely indicate an apneic episode, so therapy is clinically indicated.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered. In light of the applicant’s amendments, the rejection under 35 USC 101 has been withdrawn. However, the arguments are not persuasive as regards the rejection under 35 USC 103. 
The examiner finds obvious the combination of the Van Bruggen and Powell references for the reasons mentioned above. Additionally, although the electrodes are claimed as being configured for placement near certain points in the tongue, it is unclear which features of the electrode specifically configure the electrode for this placement; without claiming these features, the mere recitation that it is configured for a special placement is no more than intended use. The examiner has added the Ni reference to address the applicant’s amended claim language reciting ring electrodes.
Regarding the applicant’s argument that Powell’s recitation of EMG from specific anatomy different than that claimed by the applicant, the examiner is unaware that sensing EMG activity from different anatomical points would change the analysis method used to process the data, and in any case, the examiner remains unconvinced that the intended anatomy producing the EMG signals, in one point of the tongue versus another, would lead to a structural difference in the electrode lead being used to sense and process the signals.
Regarding the applicant’s argument that Ni’s electrodes could not be deployed with Van Bruggen’s device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, an array of multiple ring electrodes presents an advantage over Van Bruggen’s electrodes which stimulate in substantially only on fixed area.
Regarding the applicant’s argument that Ni’s electrodes are deployed in a vein and not in the muscles, there is no structural difference between the lead with ring electrodes to be deployed in muscles, and another to be deployed in a vein. And if there is a structural difference, this difference should be claimed in the next amendment to this application in order to overcome the Ni reference. There is further no structural difference between a lead configured to stimulate particular motor points, and a lead configured to stimulate other motor points, or to stimulate from within a vein, and if there is a structural difference, this difference should be claimed in structural terms, not in terms of intended use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792